Order entered February 5, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00934-CR

                      CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the 199th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 199-82799-2019

                                             ORDER
            The record in this appeal was due September 21, 2019. The Court has granted four
extensions of time. In the fourth extension order, we ordered the reporter’s record filed by 5:00
p.m. on January 28, 2020 and cautioned court reporter LaToya Young Martinez that we would
order she not sit if the reporter’s record was not filed by that date. Before the Court is Ms.
Young Martinez’s fifth request for additional time to file the reporter’s record. We DENY that
motion.
            We ORDER court reporter LaToya Young Martinez not to sit until the reporter’s record
is filed.
            We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,
Presiding Judge, 199th Judicial District Court; LaToya Young-Martinez, court reporter; Collin
County Auditor’s Office; and counsel for all parties.
                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE